PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/005,311
Filing Date: 25 Jan 2016
Appellant(s): Shield et al.



__________________
Joseph M. Walker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 18, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 27, 2020 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  

(2) Restatement of Rejection 
Prior Art used in the Rejections
Sigmund       (U.S. Patent 7,594,362 to Sigmund et al.)
Rasmussen  (U.S. Patent 7,137,224 to Rasmussen et al.)

The following grounds of rejection are set forth in the Final Rejection mailed July 27, 2020 (the “Final Rejection”) and are applicable to the appealed claims.
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  (Final Rejection, pp. 2-4)
Claims 1-10 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  (Final Rejection, pp. 4-6) 
Claims 1-5, 7-10, 17-21, and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund.  (Final Rejection, pp. 7-12)
Claims 6 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund and Rasmussen.  (Final Rejection, pp. 12-13)


(3) New Grounds of Rejection
This Examiner’s Answer presents no new grounds of rejection.  

(4) Withdrawn Grounds of Rejection
The rejection of claim 2 under 35 U.S.C. 112, 2nd paragraph has been withdrawn by the Examiner.  

(5) Response to Argument
Preliminary Statement
Sigmund, Rasmussen, and the subject ‘603 patent (U.S. Patent 8,826,603 to Shield et al) all teach ventilated soffit panels having perforations formed in slots or channels in the panels.  The ‘603 patent refers to such perforations as “holes;” Sigmund uses the term “openings;” and Rasmussen called them “apertures.”  The Brief appears to use the terms “holes” when referring to the claims or specification of the ‘603 patent, and “openings” when referring to Sigmund, and this Examiner’s Answer generally does the same.  However, it should be noted that there is no structural distinction between the terms “holes,” “openings,” “apertures,” and even “perforations” (unless specified), and such terms may be used interchangeably.
Similarly, the wall farthest the opening in the vent channels is called a “top wall” 24 in the ‘603 patent, but a “channel bottom” or just “bottom” 64 in Sigmund.  The Brief 

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  (Final Rejection, pp. 2-4)
Claims 1 and 7 stand rejected as failing to comply with the written description requirement.  As set forth on pages 2-3 of the Final Rejection, the limitation of “a first row of holes through the top wall disposed above and overlapping the first panel” is not supported by the disclosure of the ‘603 patent.  The rejection notes the phrase "disposed above and overlapping" was added to the claims in the January 17, 2012 amendment during prosecution of Appl. No. 12/807,293, which issued as the subject ‘603 patent, and further that the term "overlapping" is not found in the ‘603 patent.1   
On pages 14-15 of the Brief, Appellant asserts the rejection is wrong, and reproduces a portion of the ‘603 patent specification which discusses the openings 30 being obscured, but this passage does not indicate that the first row of holes overlap the first panel section.  
Moreover, the Brief fails to address the rejection as written.  
in part.” (emphasis added)    The rejection notes the word "overlap" requires occupation of the same area in part, and points out that figures 1 and/or 3 do not illustrate the openings 30 to exhibit an overlapping relationship with the panel sections 12, 14.  This is easily seen in figure 3 of the ‘603 patent:

    PNG
    media_image2.png
    190
    331
    media_image2.png
    Greyscale

There is no “overlap” between the openings in the vent channel and the first panel 12.  Instead, the openings are 
completely covered by the panel 12.

The term “overlap” requires only a partial covering:  “to extend over or past and cover a part of; The roof shingles overlap each other.”  Merriam-Webster.com.  (emphasis added)
Appellant attempts to overcome this plain language definition of “overlap” by arguing that the location of an observer could make the openings appear to be overlapping the panel:  “[W]hen projecting the illustration of Fig. 3 as an ordinary observer looking upwardly towards the installed panel 10, the first row of holes would appear to be above and overlap (or occupy a same area in part) of the first panel section.”  Brief, p. 15.
This argument is not persuasive because it contradicts the description in the specification that “the openings 30 in the top wall 24 are located outside of the exposed width EW, as shown in FIG. 3.”  (see column 4, lines 58-60)  the openings cannot 
This argument also fails to address the claims as written, as shown below:
Claims 1 and 7 recite “a first row of holes through the top wall disposed above and overlapping the first panel section.”  The holes are disposed above and overlapping the first panel section due to the construction of the panel, and the overlapping does not require an observer.  The claims do not recite the appearance of an overlap.  Only later in the claims is the first row of holes obscured from view, and this is the result of the dovetail geometry defined by the four angles.  Appellant cannot now argue a roving observer definition of “overlapping” into the disclosure to assert that it is possible for the holes 30 to appear to overlap the panels when an observer views the soffit panel at a certain angle.  
The claims require the first row of holes to overlap the first panel as a result of the construction of the vent channel, not the position of an observer.
Finally, Appellant’s interpretation of “overlapping” also creates a contradiction in the claim:  The holes overlap (i.e., cover a part of) the panels to be partially visible as asserted by Appellant, yet they are fully obscured from view by the panels according to the remainder of the claim.   

Claim 9 stands rejected as failing to comply with the written description requirement.  

As noted on pages 3-4 of the Final Rejection, the ‘603 patent describes the method of manufacturing the panel:
“In one form, the openings 30 are created using a rotary perforating machine (not shown) to create a perforate blank 62.  Generally, rotary perforation passes a blank material between two rollers having corresponding male and female components to create the openings 30.”  (column 6, lines 17-21)
“After the perforate blank 62 has been created, it is passed on to additional machinery to create the formed soffit panel 10.  In this regard, the perforate blank may be folded or otherwise formed as understood by those skilled in the art to create the panel 10.”  (column 6, lines 29-31).  
Note that the action of "folding the perforated blank" is not described as "creating" two rows of holes in first and second sidewalls.  Instead, two separate method steps using different machinery are used to perforate the blank (i.e., create the holes) and then fold the perforated blank into the desired shape.  
Appellant appears to agree that the holes and the folds are formed in separate manufacturing steps (Brief, pp. 15-16), and correctly notes that after the perforating step, the rows of holes “at this stage in the manufacturing process are not yet rows in first and second sidewalls, since those sidewalls do not yet exist in the blank before folding of the blank.”

Here, Appellant is wrong to assert the holes are created in the folds during the act of folding, and reinterprets the claim to mean something that is detached from what is set forth in the claim in an attempt to assert support in the specification.  
A more correct statement would be, since the holes are already formed (created)  in the blank, the perforated blank is folded such the sidewalls (and top wall) include the rows of holes.  In other words, the folds in the blank are located adjacent the sides of the rows of holes to form sidewalls (and a top wall) which include the holes.
The use of the term “creates” in Appellant’s arguments and the term “creating” in claim 9 misinterprets what actually occurs during the folding step.
As such, the method of folding the blank and creating the holes in a single manufacturing step as recited in claim 9 lacks any support in the disclosure of the ‘603 patent.  

Claims 1-10 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  (Final Rejection, pp. 4-6)
Claims 1 and 7
Claims 1 and 7 stand rejected because they are unclear as to the metes and bounds associated with the terminology "overlapping” in line 11.  

As to “overlapping,” the rejection states that this term is inconsistent with the ‘603 patent disclosure when used to describe the vent holes/openings 30.  See MPEP 2173.03.  In addition, the terminology "overlapping" has not been given a special definition in the ‘603 patent specification.  See, MPEP 2173.05(a) (III).  The entire explanation is found on pages 4-5 of the Final Rejection.
As to “obscured from view,” the rejection notes that in looking at figure 3, it is readily apparent that an observer who is "looking upwardly towards an installed panel 10" (‘603 patent, column 4, lines 42-47), would be able to view the openings 30 in the top wall 24, depending upon the viewing perspective that is assumed by the observer.  However, because the ‘603 patent does not provide any discussion of a standard(s) relating to what might define or restrict the viewing perspectives which do result in an obscured view, the metes and bounds of claims 1 and 7 are uncertain.  The disclosure does not permit one to reasonably ascertain the meaning of "obscure" relative to the openings 30 that are disposed in the top wall 24 of the channel 16.  See MPEP 2173.02(II).  See also MPEP 2173.05(b)(IV).  
Appellant argues that, for reasons similar to those argued with respect to the rejections 35 U.S.C. 112, first paragraph, the term “overlapping” is sufficiently clear, and explains that to an observer looking upwardly “the first row of holes would appear to overlap (or occupy a same area in part) with the first panel section.”  (emphasis added)

So according to Appellant’s arguments, as claimed, the first row of holes is seen as “overlapping” the panel, or partially visible, and the first row of holes is also obscured from view by the panels.  While not mentioned in the Brief, the first row of holes is either visible or obscured based on the angle at which the observer views the installed soffit.  Appellant argues that the observer merely needs to look upwardly and each of these conditions (visible and obscured) is met.  
As such, Appellant’s arguments lend credence to the explanation in the rejection as to why the metes and bounds of the claim cannot be determined:
“Thus, while it is also readily apparent that there are viewing perspectives which would result in the top wall openings being obscured from view by a panel section, there are some perspectives that clearly would permit such viewing.”  (Final Rejection, page 5).
Taken as a whole, claims 1 and 7 recite the first row of holes as being partially visible and also fully obscured at the same time.  Each of these conditions is dependent upon the angle at which the panel is viewed, or the perspective of the observer, neither of which is set forth in the claim (or the specification for that matter).  
As such, it is clear that the metes and bounds of the language of claims 1 and 7 cannot be reasonably ascertained.   

Claim 6 stands rejected as indefinite because it lacks sufficient antecedent basis for the holes having "a diameter.”  The rejection notes the terminology "holes" does not necessarily define a shape which can exhibit a diameter.
Appellant argues that the term “a diameter” is a way of measuring a size, therefore the claimed holes are claimed to have a measurable diameter to ascertain a size of such holes.  This is regardless of the shape of the holes - the holes can still be measured with “a diameter.”  
Appellant is incorrect in alleging that holes can have a diameter regardless of their shape.
Appellant’s reference to Merriam-Webster conveniently omits a large portion of the definition of “diameter” so that Appellant can assert that oblong holes can have a diameter.
Merriam-Webster.com defines diameter as:
1 mathematics : a chord (see chord entry 3 sense 2) passing through the center of a figure or body
2 mathematics : the length of a straight line through the center of an object or space;  the diameter of a circle dug a hole nearly four feet in diameter.
Chord is defined as:
2 : a straight line segment joining and included between two points on a circle broadly : a straight line joining two points on a curve
Therefore, while the term “diameter” is a way of measuring size as asserted by Appellant, it is clearly very specific in that it refers to a line passing through the center of a circle.  

The argument that “one of ordinary skill in the art would understand any shaped hole, by definition, must have a size or a diameter” fails because, by definition, only a circular hole can have a diameter.  The specification of the ‘603 patent lacks a special definition of “diameter” such that the term is intended to include sizes and measurements across holes of any shape, not just circular holes.  Appellant appears to be confusing width with diameter.
Appellant’s reference to the specification is noted, but fails to define the hole in claim 6 since it is well-established that the specification cannot be read into the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Claim 18 stands rejected as indefinite because it is unclear as to the relationship between the "two rows of holes", and the "second row of holes" on line 18 of claim 17.  
As set forth in the Final Rejection, the claim is unclear as to the relationship between the "two rows of holes", and the "second row of holes" on line 18 of claim 17. Does claim 18 require two rows of holes in the first sidewall, or three rows of holes in the first sidewall?  Furthermore, the amendment to claim 18 appears ambiguous by effectively indicating that: "holes includes... holes".  A hole (or row of holes) is ultimately 
Appellant argues that claim 18 “is sufficiently clear such that a person of ordinary skill in the art could interpret the metes and bounds of the claim.”  Appellant refers to the specification “as shown in FIG. 4, the sidewalls 20 and 22 each have two rows 36 and 38 of openings 30.  It should be understood that the sidewalls 20 and 22 and the top wall 24 may each have any number of openings 30 and respective rows of openings 30 as desired.  (p. 7,11. 7-10)”
Again, it is noted that the specification cannot be read into the claims, and the claims are limited by their recitation, not specific embodiments in the specification.  
Claim 18 essentially recites the single row of holes in claim 17 now includes at least two rows of holes in claim 18, and therefore is ambiguous as to how many rows of holes are disposed in the first sidewall, and/or how many rows of holes are included in the second row of holes.  

Claims 1-5, 7-10, 17-21, and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund.  (Final Rejection, pp. 7-12)
The case law presented on page 22 of the Brief is noted, but it is well-settled by now that the TSM test is not a requirement in an obviousness rejection.  The reference to the combination of elements “as a whole” is not understood since there are no subsequent arguments based on this premise.  


Appellant’s main arguments against the rejections that Sigmund does not teach  providing openings in the bottom 64 of the vent channel 55, and in fact, “teaches away” from doing so.
On page 25, the Brief states:
[T]he Examiner further contends that the openings 66 in Sigmund can also be disposed in the bottom 64 of the dovetail vent channel (claimed top wall). (Office Action, p. 8).  The Examiner is wrong.  Not only does Sigmund fail to disclose disposing any ventilation holes in the top/bottom wall of a vent channel having a dove-tailed shape, but Sigmund expressly teaches against doing so.

Appellant then points to a passage in the Final Rejection which does not quote an entire paragraph from the Sigmund patent, alleging that teachings of Sigmund were ignored.  See the paragraph bridging pages 25-26 of the Brief.  
This allegation is, of course, untrue.  The Final Rejection refers to the entire paragraph (Sigmund, column 6, lines 41-51) in the first few lines of page 8.  This paragraph is reproduced below:
Ventilation openings 66 can be provided in any part of the channels 55, i.e., in one or the other or both of the side walls 62 and/or in the bottom 64 of the channel 55.  The ventilation openings 66 preferably are disposed in at least one of the spaced channel side walls 62 and most preferably are disposed in both opposite side walls, whereas the channel bottom 64 preferably is substantially continuous (i.e., has no ventilation openings).  This arrangement is effective to conceal or deemphasize the ventilation aspect of the soffit panels 23 while at the same time allowing a substantial cross sectional area of openings for such flow.  (emphasis added)


“A reference does not teach away, however, if it merely expresses a general preference for an alternative invention but does not ‘criticize, discredit, or otherwise discourage’ investigation into the invention claimed.”  DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009) (quoting In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004)).

Attention is drawn to column 3, lines 11-21, where Sigmund expressly states again that the openings may be disposed in the bottom of the channel:
A line of sight into the slot is oriented at least at a low incidence angle relative to the side walls containing the ventilation openings, and in certain arrangements can wholly conceal the ventilation openings from any viewing perspective.  Preferably, the angles and dimensions are chosen at least so that the ventilation openings in the side and/or bottom walls of the channel are not along a direct line of sight or are seen at a low incidence angle.  This result can be achieved in alternative ways according to the invention, concealing the ventilation openings particularly from the distances at which the soffit is normally seen by a viewer on the ground.  (emphasis added)

From this teaching, it is clear that Sigmund considers embodiments in which openings are provided in the bottom wall, as long as the sidewalls are angled such that the openings are not along a direct line of sight or are seen at a low incidence angle.   
This argument is not persuasive because in order to “teach away” a reference must “criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004).

However, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….”  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). 



On page 26 of the Brief, Appellant argues that each of independent claims 1,7, 17, and 23, requires ventilation openings disposed in the top wall (aka channel bottom of Sigmund) of the dovetail shaped channel, and that those openings in the top wall are also concealed from view.  
This is not true.
Rather than concealed, claims 1 and 7 require only a first row of holes be “obscured from view” by at least one of the first and second panel sections.  According to Merriam-Webster.com, “obscured” does not necessarily mean concealed or completely hidden.2
As to claims 17 and 23, they recite nothing about the holes being concealed or even obscured to a viewer, and instead define them only with respect to an exposed width defined by the opening of the vent channel:
Claim 17 recites in pertinent part:  an opening extending between the first and second corners and forming an exposed width that projects substantially perpendicular to the top wall; 
a first row of holes disposed in the top wall vertically above the first panel section and laterally outside of the exposed width.

wherein the first row of holes are disposed in the top wall vertically above the first panel section and laterally outside of the exposed width. (emphasis added)
As shown below in the marked-up Figure 3 from the subject ‘603 patent, the vent openings in the top wall are hardly concealed:


    PNG
    media_image3.png
    190
    331
    media_image3.png
    Greyscale

Instead, the openings are quite visible depending on the angle of the observer as shown by the dashed line.  The openings are only obscured from view by the panel(s) when the viewer moves farther to the left or the right.
Appellant further argues that “[n]owhere does Sigmund teach or suggest that it is possible to dispose openings in the channel bottom 64 while also hiding those ventilation holes,” and that “Sigmund actually further teaches against disposing any ventilation openings in the channel bottom 64 (claimed top wall) of a dovetail shaped channel for concealment of the ventilation openings.”  
But as noted above, Sigmund actually does teach the desire to obscure the ventilation openings even when they are placed in the bottom wall:
“Preferably, the angles and dimensions are chosen at least so that the ventilation openings in the side and/or bottom walls of the channel are not along a direct line of sight or are seen at a low incidence angle.”  Sigmund, column 3, lines 15-17. 

Further on page 28, Appellant accuses the Examiner of failing to take a  paragraph from Sigmund in context and ignoring the paragraphs immediately preceding it.  Said paragraph is the same one reproduced on the page above which includes the statement “Preferably, the angles and dimensions are chosen at least so that the ventilation openings in the side and/or bottom walls of the channel are not along a direct line of sight or are seen at a low incidence angle.” 
This statement in Sigmund cannot simply be ignored by Appellant because it explicitly teaches that the vent openings may be located in the bottom wall and be concealed from view.  There is no other way to interpret it.   
Appellant continues by reproducing figure 9 of Sigmund and asserting “one could not possibly place holes in the top wall of Sigmund (64) (a) above and overlapping the first panel section… such that the first row of holes is obscured from view by at least one of the first and second panel sections, as claimed in claims 1 and 7; and (b) vertically above the first panel section and laterally outside of the exposed width, as claimed in claims 17 and 23 in the present invention.  There is simply no room for such holes.”  Brief, page 29.


    PNG
    media_image4.png
    354
    310
    media_image4.png
    Greyscale
The argument with respect to claims 17 and 23 that there is no room for the openings and opening located too close to the corner would act like perforations, fails on two fronts.  First, appears to be room for openings to be disposed vertically above the first panel and laterally outside the exposed width as shown by the vertical line in the marked-up figure 9 of Sigmund at left.
	But more importantly, the angles shown in figure 9 are exemplary.  Sigmund teaches in column 6, lines 28-42: 
The specific orientation of the side walls relative to a line of sight 140, shown in dotted lines in FIGS. 9 and 10, has an effect on the extent to which the ventilation openings 66 are concealed…   In FIG. 9, the side walls are at a relatively high acute angle relative to the panel plane (this example being about 70o to the panel plane).  Even so, the viewer's line of sight from the slot to the ventilation opening is limited and is at a low angle of incidence relative to the side wall containing the ventilation openings.  If the viewer is at a perspective that is spaced away from nearly normal to the panel plane, the edges of the slot cut off a direct line of sight to the ventilation openings.  (emphasis added)

depending on the perspective of the viewer.
However, while Sigmund chose an angle of 70o in the example of figure 9, Sigmund teaches that other angles may be used.  
Returning to column 3, lines 11-21, Sigmund teaches that “the angles and dimensions [of the dovetail channels, column 3, lines 3-10] are chosen at least so that the ventilation openings in the side and/or bottom walls of the channel are not along a direct line of sight or are seen at a low incidence angle.”
Relatively low acute angles would result in a much wider bottom wall 64, and therefore more area to provide vent openings which are obscured from view (claims 1 and 7), and/or are vertically above the first panel section and laterally outside of the exposed width (claims 17 and 23).

The argument on page 29 that the openings near the corner would act like perforations is noted, but without evidence this is a mere attorney argument.  Besides, those of ordinary skill in the art would have known that apertures placed anywhere in the panel would have to be spaced apart by a certain distance to prevent them from acting like perforations.  

On page 30 of the Brief, Appellant again argues that “placing holes anywhere in the bottom 64 (claimed top wall) of Sigmund would result in ventilation openings which 
This argument is not persuasive because Sigmund does teach the possibility of placing openings in the bottom wall 64 and also the ability to obscure these openings from view as has been explained multiple times above.  See Sigmund, column 3, lines 11-21, and column 6, lines 41-51, for example.
Sigmund simply does not teach “that in order to conceal or deemphasize the ventilation aspect, no ventilation openings 66 should be placed in the bottom 64” as alleged on page 30.

On pages 30-31, Appellant discusses the embodiment shown in figure 12 of Sigmund, and falsely claims that “Sigmund specifies that the “T” shape shown in FIG. 12 is the only shape that could have openings in the bottom (claimed top wall) while achieving the goal of concealing the ventilation openings.”
The embodiment shown in figure 12 is the only figure which shows openings 66 in the bottom wall 64 which cannot be seen by a viewer from any angle, and are therefore totally concealed from view.  Appellant seems to argue that since Sigmund does not show in a single drawing figure a ventilation channel that is dovetail-shaped and also includes openings in the top wall, Sigmund does not teach providing openings in the top.  
But this figure is irrelevant and the argument misleading because, while it is possible to see the openings which Sigmund teaches may be placed in the bottom wall, they are obscured when the panel is viewed from certain angles.  This is exactly what is 


    PNG
    media_image3.png
    190
    331
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    205
    246
    media_image5.png
    Greyscale

Interestingly, these figures provide clear evidence that the perspective of the viewer is the driving factor as to whether or not the openings in the top wall are visible to the viewer.  
Note that the claims of the ‘603 patent do not recite the holes in the top wall as being totally concealed.  Instead, claims 1 and 7 recite that “the first row of holes is obscured from view by at least one of the first and second panel sections.”  Claims 17 and 23 merely recite “a first row of holes disposed in the top wall vertically above the first panel section and laterally outside of the exposed width.”  
Given Sigmund’s explicit teachings that ventilation openings can be located in the bottom wall 64, it is easy to see that openings placed in the wall 64 shown in figure 9 above will meet the limitations of the claims, that is, they will be placed vertically above a panel, and will be obscured by at least one panel.
Therefore, the vented soffit panel of Sigmund will obscure the openings in the bottom wall 64 in the same manner as the claimed vented soffit panel, with each depending on perspective or position of the view.   

Appellant has repeatedly failed to address the express teaching in Sigmund that the bottom wall can have openings and that these openings can be concealed or obscured or hidden from view.  See once again lines 11-21 from column 3:  
A line of sight into the slot is oriented at least at a low incidence angle relative to the side walls containing the ventilation openings, and in certain arrangements can wholly conceal the ventilation openings from any viewing perspective.  Preferably, the angles and dimensions are chosen at least so that the ventilation openings in the side and/or bottom walls of the channel are not along a direct line of sight or are seen at a low incidence angle.

This teaching cannot be ignored.  
To continue to argue that the bottom wall 64 of Sigmund cannot have openings, or that there is no teaching whatsoever to provide openings in the bottom that can be obscured or concealed is to ignore the express teachings in Sigmund.  
While Appellant has spent the better part of the Brief accusing the Examiner of taking portions of Sigmund out of context, Appellant has done the exact same thing by ignoring teachings such as at column 3, lines 11-21 (shown above), and column 6, lines 51-61.

Therefore, it has been shown that Appellant’s arguments are incorrect as to Sigmund not teaching or suggesting locating ventilation openings in the bottom wall 64, or that it is even possible to do so.
It has further been shown that Appellant has not met the threshold of showing that Sigmund teaches away from the claimed invention.  Sigmund, when taken as a whole, would suggest to a person of ordinary skill in the art that it is possible or 
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994).

Those of ordinary skill in the art would have been capable of modifying the channel walls of Sigmund to make openings in the bottom wall 64 less visible in light of Sigmund’s teachings that “the angles and dimensions are chosen at least so that the ventilation openings in the side and/or bottom walls of the channel are not along a direct line of sight or are seen at a low incidence angle.”  (Column 3, lines 15-18)
As stated in Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006):

[O]bviousness must be determined in light of all the facts, and there is no rule that a single reference that teaches away will mandate a finding of nonobviousness.  Likewise, a given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine.  See [Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000)] ("The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another.  Instead, the benefits, both lost and gained, should be weighed against one another.").  Where the prior art contains "apparently conflicting" teachings (i.e., where some references teach the combination and others teach away from it) each reference must be considered "for its power to suggest solutions to an artisan of ordinary skill.... consider[ing] the degree to which one reference might accurately discredit another."  In re Young, 927 F.2d 588, 591 (Fed.Cir.1991).

.   
 
Claims 6 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund and Rasmussen.  (Final Rejection, pp. 12-13)
The arguments on pages 32-33 of the Brief fail to address the rejection as set forth by the Examiner in the final rejection.  Rasmussen is applied for its teachings of arrangements and dimension of ventilation openings in a soffit panel, but Appellant argues that it does not teach such openings in the top wall 6 of the channel.  As set forth in the Final Rejection and above in this Examiner’s Answer, Sigmund teaches the location of openings in a top wall.  
Given that the Rejection never asserts Rasmussen does teach openings in the top wall of a ventilation channel, the Brief is unpersuasive as to the combination of Sigmund and Rasmussen in the rejection of claims 6 and 22.






Respectfully submitted,

/RUSSELL D STORMER/
Russell D. Stormer
Patent Reexamination Specialist
Central Reexamination Unit
Art Unit 3993                                                                                                                                                                                                        
Conferee:   Sara S. Clarke  /SC/        Primary Examiner, Art Unit 3993                                                                                                                                                                                        
Conferee:   Gay Ann Spahn  /GAS/



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



Appendix
The Final Rejection mailed July 27, 2020 is reproduced below.
The text of the appropriate sections of Title 35, U.S. Code are not included in this Appendix but may be found in the original Office action.

Disclosure Sufficiency Rejections
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

A.	Claim 1, at lines 10-11, recites a "disposed above and overlapping" feature associated with the first row of holes and the first panel section.  Claim 7 also recites the noted language.  These words were added by amendment during prosecution of Appl. No. 12/807,293.  However, the amendment filed January 17, 2012 in the '293 application did not identify support in the Shield disclosure for the word "overlapping".  See, MPEP 2163(II)(A)("With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims").  Indeed, the word "overlapping" is not found in Shield.  Response at 10.
The normal and customary meaning associated with the word "overlap" requires occupation of the same area in part.3  With respect to the Shield disclosure, Figs. 1 and/or 3 do not illustrate the openings 30 to exhibit an overlapping relationship with the panel sections 12,14.  When Fig. 3 is considered in vertical projection, the 
Claims 2-6 and 8-10 depend from claims 1 and 7.

B.	Claim 9 recites a method including: "wherein the step of folding the perforated blank includes creating at least two rows of holes in each of the first and second sidewalls."  The action of "folding the perforated blank" is not described in Shield as "creating" two rows of holes in first and second sidewalls.  Instead, Shield indicates that a rotary perforating machine is used to create the openings, wherein the blank is subsequently "folded or otherwise formed" to create panel 10 (col. 6, ll. 16-37).  The summary statement in Shield at column 3, lines 9-11, is also acknowledged.  However, Shield still fails to adequately describe the "creating at least two rows of holes in each of the first and second sidewalls" subject matter that is required by method claim 9.

Claim Indefiniteness Rejections
Claims 1-10 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is unclear as to the metes and bounds associated with the terminology "overlapping", on line 11.  See, MPEP 2173.01(I) and See, MPEP 2173.03.  In addition, the terminology "overlapping" has not been given a special definition in the Shield specification.  See, MPEP 2173.05(a)(III).  Rather, Shield uses the root word "overlap" in a normal manner.  Shield at column 4, lines 64-67.  Thus, the root word "overlap" has been used in both customary and non-customary manners, which renders the metes and bounds thereof unreasonably uncertain.  Claim 7 also recites the noted terminology of claim 1.  The examiner suggests to cancel the terminology "overlapping" from claims 1 and 7, as being inconsistent with Shield at column 4, lines 35-60.  Response at 12.
Claim 1 is unclear as to the metes and bounds associated with the terminology on lines 13-14: "the first row of holes is obscured from view by at least one of the first and second panel sections".  The Shield specification does use the word "obscure" in describing the disposition of the openings 30.  See, Shield at column 4, lines 35-60.  But, a consideration of this description in light of the Fig. 3 illustration would not permit one to reasonably ascertain the meaning of "obscure" relative to the openings 30 that are disposed in the top wall 24 of the channel 16.  Looking at Fig. 3, it is readily apparent that an observer who is "looking upwardly towards an installed panel 10" (Shield: col. 4, ll. 42-47), would be able to view the openings 30 in the top wall 24, depending upon the viewing perspective that is assumed by the observer.  Thus, while it is also readily apparent that See, MPEP 2173.02(II).  See also, MPEP 2173.05(b)(IV).  Claim 7 also recites the noted "obscured from view" terminology of claim 1.
Claim 2 is unclear as to the relationship between the "two rows of holes", and the "second row of holes" on line 15 of claim 1.  Does claim 2 require two rows of holes in the first sidewall, or three rows of holes in the first sidewall?
	Claim 6 lacks sufficient antecedent basis for "a diameter".  The terminology "holes" does not necessarily define a shape which can exhibit a diameter.
Claim 18 is unclear as to the relationship between the "two rows of holes", and the "second row of holes" on line 18 of claim 17.  Does claim 18 require two rows of holes in the first sidewall, or three rows of holes in the first sidewall?  Furthermore, the amendment to claim 18 appears ambiguous by effectively indicating that: "holes includes… holes".  A hole (or row of holes) is ultimately an absence of structure, so a recitation in a structurally-defined product claim that an absence of structure includes an additional absence of structure, would appear to be indefinite.  The reissue claims 
	Claims 3-5 and 8-10 depend from a claim currently being held indefinite.

Prior Art Rejections
Applied Prior Art
-	Sigmund et al. (US 7,594,362: "Sigmund")
-	Rasmussen et al. (US 7,137,224: "Rasmussen")

Statutory Basis
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-5, 7-10, 17-21 and 23-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund.
	Re claim 17, the Sigmund reference discloses a vented soffit panel comprising: first and second panel sections 68 (col. 7, ll. 4-12; Fig. 6); a vent channel 55 including two side walls 62 and a bottom wall 64 (i.e. "top wall" as claimed) (col. 5, ll. 32-42; Fig. 2); and first and second rows of openings 66 (i.e. "holes" as claimed) (col. 5, ll. 43-53; Fig. 3).  The panel sections 68 and side walls 62 are joined at first and second corners (Fig. 6) which delineate a downwardly opening elongated slot 57 (i.e. "opening" as claimed) that defines an exposed width when projected perpendicularly onto the top wall 64.  The ventilation holes 66 can be selectively disposed in the side walls 62 and top wall 64 of the channel 55 (col. 6, ll. 41-51).  As depicted in Fig. 9, the channel can exhibit a "dovetail geometry" profile that is defined by four equal acute angles formed by the panel sections 68, the side walls 62 and the top wall 64 (cols. 6-7, ll. 52-3; col. 7, ll. 13-33).  Therefore, Sigmund expressly teaches all claimed subject matter, but does not specifically state that the row of holes 66 in the top wall 64 of the dovetail vent channel (Fig. 9) is disposed laterally outside the exposed width, as structurally defined in reissue claim 174.
	In understanding the explicit disclosure in Sigmund noted above, the person of ordinary skill in the art would necessarily contemplate a vent channel with at least one row of openings/holes disposed in at 

Ventilation openings are formed through walls of the channel disposed behind the slots. The ventilation openings thereby are at least obscured and can be made wholly invisible by placing the openings laterally outside a line of sight through the slot.

(Sigmund at column 1, lines 31-35, underlining added)
	As also taught in Sigmund, it is desirable for the ventilation openings/holes to be hidden from view by implementing specific profile shapes for the vent channel:

Substantially planar panel components that can be mounted horizontally as soffit panels under the eaves of a building overhang, are provided with ventilation openings located on internal surfaces disposed behind elongated slots. These internal surfaces are arranged at a low angle of incidence or are entirely obscured from view in a configuration with a dovetail or keystone shape.

(Sigmund at column 1, lines 14-20, underlining added)
	Given the above teachings identified in Sigmund, one skilled in the art would readily appreciate that the ventilation holes, which can be disposed in the top wall of a dovetail-shaped channel, should also be oriented such that the holes are disposed to avoid being easily viewed by a person looking into the channel slot(s)/opening(s):

A line of sight into the slot is oriented at least at a low incidence angle relative to the side walls containing the ventilation openings, and in certain arrangements can wholly conceal the ventilation openings from any viewing perspective. Preferably, the angles and dimensions are chosen at least so that the ventilation openings in the side and/or bottom walls of the channel are not along a direct line of sight or are seen at a low incidence angle. This result can be achieved in alternative ways according to the invention, concealing the ventilation openings particularly from the distances at which the soffit is normally seen by a viewer on the ground.

(Sigmund at column 3, lines 11-21, underlining added)
Consequently, Sigmund teaches one skilled in the art the subject matter of reissue claim 17, including a first row of ventilation holes that is disposed in a top wall of a dovetail-shaped vent channel and is spaced laterally relative to the exposed width which is defined by a vent channel opening.
Re claims 18 and 21, the selection of a number of rows of holes to be associated with the ventilation channel, would have been an obvious choice depending upon the desired flow of air through the soffit panel, as suggested in Sigmund (col. 2, ll. 46-52).  In specific embodiments, Sigmund illustrates in Fig. 13 two rows of the holes 66 in a channel top wall, and illustrates in Fig. 19 two rows of the holes 66 in each of the side walls of a dovetail-shaped channel.  Sigmund also confirms that a desired free flow of air through the channel must be considered against a tradeoff related to the desired concealment of the ventilation holes 66 (col. 9, ll. 7-25; col. 12, ll. 3-8).
	Re claims 19 and 20, the selections of specific dimensions and angles to be associated with the dovetail-shaped channel would have been obvious choices.  As noted above, Sigmund suggests that "the angles and dimensions are chosen at least so that the ventilation openings in the side and/or [top] walls of the channel are not along a direct line of sight or are seen at a low incidence angle" (col. 3, 
	Re claims 23 and 26, the selection of a soffit panel manufacturing process would have been an obvious choice.  Sigmund identifies the use of a perforation wheel to form the ventilation openings in the soffit panel (col. 11, ll. 41-44).  Sigmund also identifies the implementation of a bending operation to form the elongated slots (and vent channels) in an aluminum soffit panel (col. 9, ll. 33-40).  It would have been obvious to create the folds with the bending operation subsequent to the perforation operation, because it would be logical to form the ventilation openings with the perforation wheel while the panel is in the form of a flat sheet.
	Re claim 24, Sigmund illustrates in Fig. 6 that plural vent channels have been created.
Re claim 1, when the row of holes 66 is disposed in the top wall 64 of the ventilation channel 55 and outside of the exposed width that is defined by the elongate slot 57, such holes could also be "obscured from view" depending upon the viewing perspective that is assumed by an observer.  Fig. 9 in Sigmund illustrates one observer perspective 5.  The claim is broadly-worded in defining the structural arrangement of the ventilation channel by simply reciting three walls arranged at equal "acute" angles to result in a dovetail geometry.  Thus, claim 1 does not require a particular structural arrangement of the ventilation channel such that the teachings identified in Sigmund could be patentably distinguished.
Re claim 2, the recited number of rows of holes subject matter has been addressed above with respect to claims 18 and 21, and with specific reference to Fig. 19 in Sigmund.
Claims 3-5, 7-10 and 25 recite subject matter that has been addressed above.

2.	Claims 6 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sigmund and Rasmussen.
	Sigmund is applied to the subject matter of claim 21 in the manner discussed above.
	Re claim 22, the selections of shape, size and position for the holes associated with the ventilation channel, would have been obvious choices as suggested in Sigmund at columns 11-12, lines 61-2.  The specific dimensions recited in the claim are reasonably consistent with the dimensions suggested in Sigmund at column 11, lines 35-40.  Moreover, Rasmussen specifically teaches the provision of circular-
Claim 6 recites subject matter that has been addressed above.


End of Rejections.  The Response to Arguments has not been included, but may be found on pages 13-20 of the Final Rejection.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  The Final rejection refers to the patent being reissued, U.S. Pat. No. 8,826,603, as “Shields.”  This Examiner’s Answer will refer to the subject patent as the “‘603 patent.”
        2 “Obscure” as an adjective is defined as “shrouded in or hidden by darkness;” “not clearly seen or easily distinguished : faint obscure markings;” and as a verb “to conceal or hide by or as if by covering.”  (emphasis added)
        3 Merriam-Webster.com defines "overlap" as: to occupy the same area in part.
        4 Note the Applicant response filed December 27, 2019, at page 9 ("Reissue Declaration").
        5 This potential range of dispositions for the holes would include an "overlapping" relationship with a panel section.